TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00314-CV


Joann Duran Camarillo, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-05-0081-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Joann Duran Camarillo appeals from a final decree terminating her parental rights
and appointing the Texas Department of Family and Protective Services as permanent managing
conservator of her children.  In three issues, she argues that (1) the district court erred in terminating
her parental rights because it had already dismissed the case pursuant to a prior order; (2) the district
court lacked jurisdiction to render the final termination decree because the statutory dismissal
deadline had passed; and (3) her trial counsel was ineffective for failing to move for dismissal on or
after the statutory dismissal deadline.  Because we are precluded under section 263.405 of the family
code from considering any of Camarillo's issues, we affirm the district court's final decree of
termination and conservatorship.
		Section 263.405 of the family code sets forth the procedural requirements governing
an appeal from a final order in a suit affecting the parent-child relationship concerning children
placed in the Department's care.  Tex. Fam. Code Ann. § 263.405(a) (West Supp. 2007).  Under
section 263.405(b) of the family code, an appellant must file, within 15 days of the date
the final order was signed by the trial court, a statement of the points on which the
party intends to appeal.  Id. § 263.405(b) (West Supp. 2007).  An appellate court may not consider
any issue that was not specifically presented to the trial court in a timely filed statement of
points on appeal. Id. § 263.405(i) (West Supp. 2007); In re R.J.S., 219 S.W.3d 623, 627
(Tex. App.--Dallas 2007, pet. denied).
		Camarillo timely filed a statement of points on appeal with the district court;
however, her statement does not include any of the issues that she has raised in her brief before this
Court.  We are therefore precluded under section 263.405(i) of the family code from considering any
of Camarillo's issues on appeal.  Accordingly, we affirm the district court's order.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Affirmed
Filed:   February 15, 2008